DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 19 recites the limitation "the gearbox" in the last line. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 12-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ye (CN107901738 hereinafter “Ye”) in view of Le (FR2945240 hereinafter “Le”).

With regard to claims 1, 7, and 13, Ye teaches: 
A vehicle (vehicle body, not shown but detailed on page 2 para 5) including:
A vehicle door (door body, not shown but detailed in abstract); and
A multi-axis hinge mechanism (shown in figures 1-4) for connecting a vehicle door (door body, not shown but detailed in abstract) to a vehicle frame (14), comprising: 
	a first arm (1) having a first end (side closest to 14) and a second end (side closest to 3), the first end (side closest to 14) of the first arm (1) pivotally connected to the vehicle frame (14) by a first pivot joint (205) having a first axis (vertical axis of 205); 
	a second arm (2) having a first end (side closest to 14) and a second end (side closest to 3), the first end (side closest to 14) of the second arm (2) pivotally connected to the vehicle frame (14, arm 2 pivots based on pivot of first arm connected to 14); 
	a gearbox hub (3) pivotally connected, by a gearbox post (11 and 13, see figure 3) having a second axis (vertical axis formed by hub 3), to the second end (side closest to 3) of the first arm (1) and pivotally connected, by a second pivot joint (202), to the second end (side closest to 3) of the second arm (2); 
	 

	Pair of gears (7, 12) including a first gear (12) positioned on the first arm (1) and having teeth (see teeth of 12) positioned coaxially with the gearbox post (11, 13) and a second gear (7) configured to control pivoting motion of the vehicle door relative to the first arm (1) about the third axis (horizontal axis of second gear), and wherein the second axis (vertical axis formed by hub 3) is perpendicular to the third axis (horizontal axis of second gear); and 

	an actuator (15) configured to move between an un-actuated position and an actuated position (opening and closing movement), wherein movement by the actuator (15) from the un-actuated position (closed movement) to the actuated position (opening movement) pushes the first arm (1) to cause the second arm (2) to generate a first pivoting motion about the second axis (vertical axis formed by hub 3) of the gearbox post (11, 13), wherein the first axis of the first pivot joint (205) and the second axis of the second pivot (202) joint are parallel (see figure 1) to one another during movement by the actuator (15) between the un-actuated position and the actuated position (opening and closing movement).

	Ye teaches the second gear (7) attached to the gearbox hub (3) but does not teach that the second gear (7) is attached to a vehicle door that has a gearbox rod instead of on the gearbox hub itself. The door hinge mechanism of Ye, attaches to the door via the door mount (8) instead of by a rod provided by the door. 

	However, Le teaches a lateral pivoting door (2) mounted on a vehicle (1), comprising a rod (22; as shown in contact with 2 in figure 3) attached to the door (2) that has a gear (23) integrated within the rod (22) that is used to connect to the vehicle (1) and the teeth (toothed wheel, 23) positioned coaxially (toothed wheel 23 and rod 22 share the same axis, and when combined with Ye would be along the third axis) with the rod (22), wherein the second axis (axis perpendicular to first axis 332) is perpendicular to the first axis (332).
	
	It would have been obvious to one ordinary skilled in the art at the time of filling of applicant’s invention to have modified Ye, to have included the mounting structure of Le, because all of the elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known mounting arrangement for another, using known methods with no change in their respective functions. Such a substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. (See MPEP 2144.04 VI)

	

With regard to claims 2, 8 and 14, Ye in view of Le further teaches:
the first gearbox post (11, 13 of Ye) is not parallel to the second gearbox rod (horizontal rod 22, when provided with Le)

With regard to claims 3 and 15, Ye teaches:
the first gear (12) is fixedly mounted (303) to the second end of the first arm (1) 

With regard to claims 6 and 12, Ye teaches: 
the pair of gears (7, 12) translates the first pivoting motion generated by the second arm (2) into a second pivoting motion of the vehicle door about the third axis (horizontal axis of second gear)

With regard to claim 19, as best understood, Ye teaches:
	wherein movement by the actuator (15) from the un-actuated position to the actuated position pushes the first arm (1) to cause the second arm (2) to generate a first pivoting motion about the second axis (axis formed by hub 3) of the gearbox (gearbox hub 3).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the primary reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ALVAREZ whose telephone number is (571)272-7830. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ALVAREZ/Examiner, Art Unit 3637                                                                                                                                                                                                        
/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637